Hamilton v National Amusements, Inc. (2018 NY Slip Op 08269)





Hamilton v National Amusements, Inc.


2018 NY Slip Op 08269


Decided on December 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2018

Sweeny, J.P., Manzanet-Daniels, Gische, Tom, Moulton, JJ.


7806N 306467/13

[*1] Khristina Hamilton, Plaintiff-Respondent,
vNational Amusements, Inc., doing business as Jamaica Multiplex Cinemas, Defendant-Appellant, Mattone Group Jamaica Company, LLC., Defendant.


Miranda Sambursky Slone Sklarin & Verveniotis LLP, Elmsford (John W. Manning of counsel), for appellant.
Sacco & Fillas LLP, Astoria (Adam Nichols of counsel), for respondent.

Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered on or about August 10, 2017, which, in this action for personal injuries, granted plaintiff's motion pursuant to CPLR 5015 to vacate her default on defendant National Amusements, Inc.'s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court providently exercised its discretion by accepting the law office failure of plaintiff's attorney as a reasonable excuse because that failure was isolated and unintentional and did not result in any prejudice to defendant (see Chevalier v 368 E. 148th St. Assoc., LLC, 80 AD3d 411, 413-414 [1st Dept 2011]; SS Constantine & Helen's Romanian Orthodox Church of Am. v Z. Zindel, Inc., 44 AD3d 744 [2d Dept 2007]). Furthermore, plaintiff's deposition testimony and the allegations contained in her bill of particulars sufficiently set forth a meritorious cause of action (see Mutual Mar. Off., Inc. v Joy Constr. Corp., 39 AD3d 417, 419 [1st Dept 2007]; Hunter v Annexstein, 141 AD2d 449, 451 [1st Dept 1988]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2018
CLERK